[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO DISMISS
The Respondent Town of Stafford moved to dismiss this tax appeal for two reasons. The first deficiency relates to the filing date of the appeal. The appeal dated July 10, 1991 was filed July 22, 1991, the Board of Tax Review transmitted its decision on May 1, 1991. Conn. Gen. Stat. See. 12-118 provides for an appeal, ". . . within two months from the time of such action. . ."
The Appellant argues that the time of receipt should control but offers no evidence as to when that occurred. Even if the date of receipt were used the court presumes that the postmarked notice was received within a few days of mailing. Appellant does not deny receipt of the notice.
The second reason for the Respondent, motion relates to the failure to annex a citation containing a notice of the return date and notice of requirement for filing an appearance, see Senie v. Carothers, 22 Conn. App. 253 (1990). The petition is defective in this respect as well.
The Motion to Dismiss is granted. CT Page 8579
HON. ROBERT F. McWEENY SUPERIOR COURT JUDGE